Exhibit 24(b)(8.190) RULE 22C-2 AGREEMENT This AGREEMENT, made and entered into as of this 10th day of August, 2010, between Touchstone Securities, Inc., (the “Distributor”) on behalf of the Touchstone Funds as principal underwriter for each of the Touchstone funds (the “Funds”) and ING Life Insurance and Annuity Company, ING National Trust, and ING Institutional Plan Services (individually an “Intermediary” and collectively the “Intermediaries”) WHEREAS, the Distributor and the Intermediaries have entered into a Selling and Service Agreement and Fund Participation Agreement dated 10th day of August, 2010; WHEREAS, the Intermediaries who offer variable retirement plan products provide certain recordkeeping and administrative services to certain plans as more fully described under the fund participation and selling and services agreement dated as of the same date of this Agreement, WHEREAS, the Intermediaries have adopted policies and procedures to monitor and deter excessive trading activity within the mutual funds, including the Funds, available through the variable retirement plan products which they offer (the “Variable Products”); WHEREAS, the Intermediaries’ policies and procedures to monitor and deter excessive trading activity within the mutual funds available through their Variable Products are attached hereto and made part of this Agreement as Schedule A (the “Excessive Trading Policy”); WHEREAS, the Distributor desires for the Intermediaries to monitor and deter excessive trading activity in the Funds in accordance with the Intermediaries’ Excessive Trading Policy; and WHEREAS, the parties desire to otherwise comply with the requirements under Rule 22c-2 of the Investment Company Act of 1940, as amended (“Rule 22c-2”). NOW, THEREFORE, in consideration of the mutual covenants herein contained, which consideration is full and complete, the Distributor and the Intermediaries hereby agree as follows: A. Agreement to Monitor and Deter Excessive Trading Activity. 1. The Intermediaries agree to monitor and deter excessive trading activity in the Funds which are available through their Variable Products in accordance with the Intermediaries’ Excessive Trading Policy. Said Excessive Trading Policy may be amended from time to time with the consent of the parties, which consent will not be unreasonably withheld. 2. The Intermediaries agree to provide the Distributor the taxpayer identification number (“TIN”), if requested, or any other identifying factor that would provide acceptable assurances of the identity of all shareholders that are restricted in the Fund to regular U.S. mail trading under the Intermediaries’ Excessive Trading Policy. 1 B.
